Exhibit 10.2


INVESCO LTD. DEFERRED INCENTIVE PLAN
(AMENDED AND RESTATED EFFECTIVE JANUARY 30, 2018)
1.    Purposes
The Company has established the Plan, formerly known as the Invesco Short-Term
Incentive Plan, to (i) promote the success of the Company by aligning the
interests of investment professionals and other employees with the interests of
the Company’s shareholders and investors, (ii) provide such employees with an
incentive for outstanding performance at both the Company level and the fund
level and (iii) enhance the Company’s ability to motivate, attract and retain
such employees.
  
2.    Effective Date of Restatement
This amendment and restatement is effective with respect to Awards granted on or
after January 30, 2018.
3.    Definitions
Except as otherwise specifically provided in an Investment Fund Agreement, each
capitalized word, term or phrase used in the Plan shall have the meaning set
forth in this Section 3 or, if not defined in this Section, the first place that
it appears in the Plan.
“Affiliate” means a corporation or other entity controlled by, controlling or
under common control with, the Company; provided, however, that solely for
purposes of determining whether a Participant has a Termination of Service that
is a “separation from service” within the meaning of section 409A of the Code,
an “Affiliate” of a corporation or other entity means all other entities with
which such corporation or other entity would be considered a single employer
under sections 414(b) or 414(c) of the Code.
“Applicable Exchange” means the New York Stock Exchange or such other securities
exchange as may at the applicable time be the principal market for the Shares or
shares or units of any Investment Choice, as applicable.
“Award” means an award granted hereunder that shall consist of an Investment
Fund Award and/or an Invesco Stock Award, and administered as set forth herein.
“Beneficiary” means the person(s) or trust(s) entitled by will or the laws of
descent and distribution to receive any amounts payable or exercise any
applicable rights under the Participant’s Award(s) after the Participant’s
death.
“Board” means the Board of Directors of the Company.
“Cause” means, with respect to a Participant, (i) if such Participant is a party
to an Individual Agreement at the time of a Termination of Service that defines
such term (or word(s) of similar meaning), the meaning given in such Individual
Agreement or (ii) if there is no such Individual Agreement or if it does not
define Cause (or word(s) of similar meaning): (A) the Participant’s plea of
guilty or nolo contendere to, or conviction of, (1) a felony (or its equivalent
in a non-United States jurisdiction) or (2) other conduct of a criminal nature
that has or is likely to have a material adverse effect on the reputation or
standing in the community of the Company




1

--------------------------------------------------------------------------------

Exhibit 10.2


or any of its Affiliates, as determined by the Committee in its sole discretion,
or that legally prohibits the Participant from working for the Company or any of
its Affiliates; (B) a breach by the Participant of a regulatory rule that
adversely affects the Participant’s ability to perform the Participant’s
employment duties to the Company or any of its Affiliates in any material
respect; (C) the Participant’s failure, in each case in any material respect, to
(1) perform the Participant’s employment duties, (2) comply with the applicable
policies of the Company or any of its Affiliates, (3) follow reasonable
directions received from the Company or any of its Affiliates or (4) comply with
covenants contained in any Individual Agreement or Investment Fund Agreement to
which the Participant is a party; or (D) with respect to Participants employed
outside the United States, such other definition as may be codified under local
laws, rules and regulations. With respect to a Participant’s termination of
directorship, “Cause” shall include only an act or failure to act that
constitutes cause for removal of a director under the applicable Affiliate’s Bye
Laws.
“Change in Control” means any of the following events:
(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding shares of the Company (the
“Outstanding Company Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (1) any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or (4) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (iii)
below; or
(ii)    during any period of twelve (12) consecutive months, individuals who, as
of January 1, 2018, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to January 1, 2018 whose election,
or nomination for election by the Company’s Shareholders, was approved by a vote
of at least two-thirds (2/3) of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(iii)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (each, a “Corporate Transaction”),
in each case, unless, following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Shares and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares and the combined voting power of the then outstanding voting




2

--------------------------------------------------------------------------------

Exhibit 10.2


securities entitled to vote generally in the election of directors, as the case
may be, of the corporation or other entity resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction of the Outstanding Company Shares and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any employee benefit
plan or related trust of the Company or of such corporation resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, 25% or more
of, respectively, the then outstanding shares of the corporation resulting from
such Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (C) at least a majority of the
members of the board of directors of the corporation (or other governing board
of a non-corporate entity) resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or
(iv)    approval by the Shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, an event described above shall be a Change in
Control with respect to an Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of section 409A of the Code only if such
event is also a change in the ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of section 409A of the Code to the extent necessary to avoid
the imposition of any tax or interest or the inclusion of any amount in income
thereunder.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto, the Treasury Regulations thereunder and other
relevant interpretive guidance issued by the U.S. Internal Revenue Service or
the U.S. Treasury Department. Reference to any specific section of the Code
shall be deemed to include such regulations and guidance, as well as any
successor section, regulations and guidance.
“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board as may be appointed by the Board to act
as the Committee under the Plan. If at any time there is no such Compensation
Committee or other committee or subcommittee appointed by the Board, the Board
shall be the Committee. The Committee shall consist of two or more directors,
each of whom is intended to be, to the extent required by Rule 16b-3 of the
Exchange Act, a “non-employee director” as defined in Rule 16b-3 of the Exchange
Act. Any member of the Committee who does not meet the foregoing requirements
shall abstain from any decision regarding an Award and shall not be considered a
member of the Committee to the extent required to comply with Rule 16b-3 of the
Exchange Act.
“Company” means Invesco Ltd., a Bermuda exempted company.
“Corporate Event” means a merger, consolidation, stock rights offering,
liquidation, separation, spinoff, reorganization, Disaffiliation or other
similar event affecting the Company or any of its Affiliates.




3

--------------------------------------------------------------------------------

Exhibit 10.2


“Disability” means, with respect to a Participant, (i) a “disability” (or words
of similar meaning) as defined in any Individual Agreement to which the
Participant is a party or (ii) if there is no such Individual Agreement or it
does not define “disability” (or words of similar meaning), (A) a permanent and
total disability as determined under the Company’s long-term disability plan
applicable to the Participant, (B) if there is no such plan applicable to the
Participant, “Disability” as determined by the Committee in its sole discretion;
or (C) with respect to Participants employed outside the United States, such
other definition as may be codified under local laws, rules and regulations. The
Committee may require such medical or other evidence as it deems necessary to
judge the nature and permanency of the Participant’s condition. Notwithstanding
the foregoing, with respect to any Award that constitutes a “nonqualified
deferred compensation plan” within the meaning of section 409A of the Code,
“Disability” shall mean a “disability” as defined under section 409A of the Code
to the extent necessary to avoid the imposition of any tax or interest or the
inclusion of any amount in income thereunder.
“Disaffiliation” means an Affiliate’s or business division’s ceasing to be an
Affiliate or business division for any reason (including, without limitation, as
a result of a public offering, or a spinoff or sale by the Company, of the stock
of the Affiliate or a sale of a business division of the Company and its
Affiliates).
“Eligible Individual” means an investment professional or other individual who
is employed by the Company or an Affiliate.
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto. Reference to any specific section of
the Exchange Act shall be deemed to include such regulations and guidance issued
thereunder, as well as any successor section, regulations and guidance.
“Fair Market Value” means (i) with respect to Shares, “Fair Market Value” as
defined in the GEIP, and (ii) with respect to any Investment Choice other than
Shares, unless otherwise determined by the Committee, the closing price of a
share or unit of such Investment Choice on the Applicable Exchange on the
Valuation Date or, if shares or units of such Investment Choice are not traded
on the Applicable Exchange on such Valuation Date, then on the next preceding
date on which the shares or units of such Investment Choice are traded, all as
reported by such source as the Committee may select; provided, however, that if
the shares or units of any Investment Choice are not listed on a national
securities exchange as of any Valuation Date, the Fair Market Value of such
Investment Choice as of such Valuation Date shall be determined by the Committee
in its good faith discretion.
“GEIP” means the Invesco Ltd. 2016 Global Equity Incentive Plan, or such other
successor, replacement or alternative plan that the Company maintains from time
to time and that the Committee designates for use in connection with this Plan
“Good Reason” means, with respect to a Participant, during the 24-month period
following a Change in Control, actions taken by the Company or any of its
Affiliates resulting in a material negative change in the employment
relationship of the Participant who is an officer or an employee including,
without limitation:




4

--------------------------------------------------------------------------------

Exhibit 10.2


(i)    the assignment to the Participant of duties materially inconsistent with
the Participant’s position (including status, titles and reporting
requirements), authority, duties or responsibilities, or a material diminution
in such position, authority, duties or responsibilities, in each case from those
in effect immediately prior to the Change in Control;
(ii)    a material reduction of the Participant’s aggregate annual compensation,
including, without limitation, base salary and annual bonus opportunity, from
that in effect immediately prior to the Change in Control;
(iii)    a change in the Participant’s principal place of employment that
increases the Participant’s commute by 40 or more miles or materially increases
the time of the Participant’s commute as compared to the Participant’s commute
immediately prior to the Change in Control; or
(iv)    any other action or inaction that constitutes a material breach by the
Company or an Affiliate of any Individual Agreement.
In order to invoke a Termination of Service for Good Reason, a Participant must
provide written notice to the Company or Affiliate with respect to which the
Participant is employed or providing services of the existence of one or more of
the conditions constituting Good Reason within 90 days following the
Participant’s knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition. In the
event that the Company or Affiliate fails to remedy the condition constituting
Good Reason during the applicable Cure Period, the Participant’s Termination of
Service must occur, if at all, within 90 days following such Cure Period in
order for such termination as a result of such condition to constitute a
Termination of Service for Good Reason.
“Grant Date” means, with respect to an Investment Fund Award, the date
established by the Committee as of which an amount allocated to an Investment
Fund Award is first credited in the form of an Investment Choice to a
Participant’s Investment Funds Account and, with respect to an Invesco Stock
Award, the date of grant of such award under the GEIP.
“Individual Agreement” means a written employment, consulting or similar
agreement between a Participant and the Company or one of its Affiliates.
“Invesco Stock Award” means an award of restricted stock or restricted stock
units under the GEIP.
“Investment Choice” means the fund, trust, company stock or similar investment
vehicle in which a Participant’s Investment Funds Account is notionally
invested. The Committee shall designate the Investment Choices available with
respect to each Award.


“Investment Fund Agreement” means the written document or agreement setting
forth the terms and conditions of an Investment Fund Award and any addendum
thereto.




5

--------------------------------------------------------------------------------

Exhibit 10.2


“Investment Fund Award” means the right to a payment of certain amounts credited
to a Participant’s Investment Funds Account, subject to the terms and conditions
of the Plan, and any Investment Fund Agreement.


“Investment Funds Account” means the account maintained by the Company for each
Participant, which reflects the Participant’s Investment Fund Award(s) and any
adjustments thereto.


“Participant” means an Eligible Individual who has been granted an Award and who
has accepted the terms and conditions of the Plan and any applicable Investment
Fund Agreement and, with regard to Awards that have been allocated to an Invesco
Stock Award, who has accepted the terms and conditions of the GEIP or any
related agreement, as appropriate.
“Payment Date” means the date an Investment Fund Award is distributed and paid
in accordance with the conditions established by the Committee or otherwise
provided in the Investment Fund Agreement.
“Performance Goals” means the performance goals, if any, established by the
Committee in connection with the grant of an Investment Fund Award. The manner
in which such Performance Goals are calculated or measured shall be determined
by the Committee in its sole discretion.
“Plan” means the Invesco Ltd. Deferred Incentive Plan, formerly known as the
Invesco Short-Term Incentive Plan, as set forth herein and as amended from time
to time.
“Share” or “Shares” means common shares, par value $0.20 each, of the Company.
“Shareholder” has the same meaning as the term “Member” in the Companies Act
1981 of Bermuda.
“Termination of Service” means the termination of the Participant’s employment
with, or performance of services for, the Company and any of its Affiliates.
Temporary absences from employment because of illness, vacation or leave of
absence and transfers among the Company and its Affiliates shall not be
considered Terminations of Service. With respect to any Award that constitutes a
“nonqualified deferred compensation plan” within the meaning of section 409A of
the Code, “Termination of Service” shall mean a “separation from service” as
defined under section 409A of the Code to the extent required by section 409A of
the Code to avoid the imposition of any tax or interest or the inclusion of any
amount in income thereunder. A Participant has a separation from service within
the meaning of section 409A of the Code if the Participant terminates employment
with the Company and all Affiliates for any reason. A Participant will generally
be treated as having terminated employment with the Company and all Affiliates
as of a certain date if the Participant and the Company or Affiliate that
employs the Participant reasonably anticipate that the Participant will perform
no further services for the Company or any Affiliate after such date or that the
level of bona fide services that the Participant will perform after such date
(whether as an employee or an independent contractor) will permanently decrease
to no more than 20% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period (or the full period of service if the Participant has
been providing services for fewer than 36 months); provided, however, that the
employment relationship is




6

--------------------------------------------------------------------------------

Exhibit 10.2


treated as continuing while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of leave does not exceed six (6)
months or, if longer, so long as the Participant retains the right to
reemployment with the Company or any Affiliate.
“Valuation Date” means any date as of which an Investment Choice can be valued
reliably, as determined by the Committee in its sole discretion.
“Vesting Date” means the date an Investment Fund Award becomes vested in
accordance with the vesting conditions established by the Committee or as
otherwise provided in the Investment Fund Agreement.
4.    Administration
(a)    Committee. The Plan shall be administered by the Committee, which shall
have the authority set forth herein.
(b)    Authority. Among other things, the Committee in its sole discretion,
acting in its dual capacity as the Committee under this Plan and the Committee
under the GEIP, shall have the authority, subject to the terms and conditions of
the Plan:
(i)    to select the Eligible Individuals to whom Awards shall be made from time
to time;
(ii)    to determine the allocation of potential Awards to Investment Fund
Awards and, if applicable, Invesco Stock Awards or to permit Eligible
Individuals to allocate such amounts between Investment Fund Awards and, if
applicable, Invesco Stock Awards, and to determine the allocation of Investment
Fund Awards to Investment Choices selected by the Committee or to permit
Eligible Individuals to allocate Investment Fund Awards to the Investment
Choices made available by the Committee;
(iii)     to determine the terms and conditions of Awards as the Committee shall
deem appropriate;
(iv)    to adopt sub-plans and special provisions applicable to Investment Fund
Awards regulated by the laws of a jurisdiction outside of the United States,
which sub-plans and special provisions may take precedence over other provisions
of the Plan, and to approve the form of Investment Fund Agreement and any
related addendum as may be applicable to such Investment Fund Awards;
(v)    to modify, amend or adjust the terms and conditions of any Award or
Investment Fund Agreement (subject to Section 10 hereof), including any
Performance Goals, as set forth in the Plan;
(vi)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
(vii)    to interpret the terms and provisions of the Plan and any Award or
Investment Fund Agreement;




7

--------------------------------------------------------------------------------

Exhibit 10.2


(viii)    subject to Section 9, to accelerate or extend the vesting, lapse of
restrictions or payment date applicable to any Investment Fund Award, based in
each case on such considerations as the Committee determines;
(ix)    to determine whether, to what extent and under what circumstances cash
or other property payable with respect to an Award shall be deferred either
automatically or at the election of the Participant;
(x)    to establish any “blackout” period that the Committee deems necessary or
advisable;
(xi)    to decide all other matters to be determined in connection with any
Award under the Plan; and
(xii)    to otherwise administer the Plan.
(c)    Delegation of Authority. To the extent permitted under applicable law
and, with respect to any Invesco Stock Award, the GEIP, the Committee may
delegate its authority under the Plan to any person or persons selected by the
Committee, including one or more members of the Committee, and any person or
persons to whom such authority is delegated shall be deemed to be the Committee
with respect to, and to the extent of, its or their authority.
(d)    Procedures.
(i)    The Committee may act by a majority of its members then in office and
through any person or persons to whom it has delegated its authority under
Section 4(c), except to the extent otherwise provided in the GEIP with respect
to an Invesco Stock Award.
(ii)    Except to the extent otherwise provided in the GEIP with respect to an
Invesco Stock Award, any authority granted to the Committee may also be
exercised by the full Board, and to the extent that any permitted action taken
by the Board conflicts with action taken by the Committee, the Board action
shall control.
(e)    Discretion of Committee and Binding Effect. Any determination made by the
Committee or an appropriately delegated person or persons with respect to the
Plan or any Award (including, without limitation, any determination involving
the appropriateness or equitableness of any action) shall be made in the sole
discretion of the Committee or such delegate, unless in contravention of any
express term of the Plan. All decisions made by the Committee or any
appropriately delegated person or persons shall be final and binding on all
persons, including the Company, Eligible Individuals and Participants.
Notwithstanding the foregoing, following a Change in Control, any determination
by the Committee as to whether “Cause” or “Good Reason” exists shall be subject
to de novo review.
(f)    Cancellation or Suspension. Notwithstanding any other terms of the Plan,
an Investment Fund Agreement or an Award, the Committee or an appropriately
delegated person or persons in its or their sole discretion shall have the full
power and authority to determine whether, to what extent and under what
circumstances any outstanding Award or any portion thereof shall be cancelled or
suspended and may cancel or suspend any Award or any portion thereof. Without in
any way limiting the generality of the preceding sentence, the following are




8

--------------------------------------------------------------------------------

Exhibit 10.2


examples, without limitation, of when all or any portion of an outstanding Award
to any Participant may be canceled or suspended: if the Participant (1) in the
sole discretion of the Committee or any appropriately delegated person or
persons, materially breaches (A) any duties of Participant’s employment (whether
express or implied), including without limitation Participant’s duties of
fidelity, good faith and exclusive service, (B) any general terms and conditions
of Participant’s employment such as an employee handbook or guidelines, (C) any
policies and procedures of the Company or any of its Affiliates applicable to
the Participant, or (D) any other agreement regarding Participant’s employment
with the Company or any of its Affiliates, or (2), without the prior written
explicit consent of the Committee or any appropriately delegated person or
persons (which consent may be granted or denied in the sole discretion of the
Committee or such person or persons), while employed by, or providing services
to, the Company or any of its Affiliates or after a Termination of Service,
becomes associated with, employed by, renders services to, or owns any interest
in (other than any nonsubstantial interest, as determined by the Committee or
any appropriately delegated person or persons in its or their sole discretion),
any business that is in competition with the Company or any of its Affiliates or
with any business in which the Company or any of its Affiliates has a
substantial interest, as determined by the Committee or any appropriately
delegated person or persons in its or their sole discretion.
(g)    Award Agreement. The terms and conditions of each Investment Fund Award
under the Plan, as determined by the Committee, shall be set forth in writing
(including electronically), shall be issued in the name of the Company or the
Affiliate that employs the Participant and shall be delivered to a Participant
receiving an Investment Fund Award upon, or as promptly as is reasonably
practicable following, the grant of such Investment Fund Award. Unless otherwise
specified by the Committee, in its sole discretion, or otherwise provided in an
Investment Fund Award or an Investment Fund Agreement, an Investment Fund Award
shall not be effective unless the related Investment Fund Agreement is signed or
otherwise accepted by the Participant receiving the Investment Fund Award
(including by electronic means). The Committee, in its sole discretion, may
deliver any documents related to an Investment Fund Award by electronic means.
Investment Fund Agreements may be amended only in accordance with Section 10.
Awards that are allocated to Invesco Stock Awards shall be administered under
the GEIP.
5.    Eligibility and Elections
(a)    Eligibility. The Committee, in its sole discretion, shall determine and
designate the Eligible Individuals who shall receive Awards and shall make
Awards. An Eligible Individual shall become a Participant in the Plan upon the
Eligible Individual’s acceptance of the terms and conditions of the Plan and an
Investment Fund Agreement or, in the case of an Invesco Stock Award, an award
agreement issued pursuant to the GEIP. The Committee’s decision to grant an
Award to an Eligible Individual shall not guarantee or give the Eligible
Individual any right to receive a grant of an Award in the future.
(b)    Elections. Unless the Committee specifies the allocation of a potential
Award between Investment Choices or to an Invesco Stock Award, an Eligible
Individual shall, within the time period prescribed by the Committee, elect:
(i)    the percentage of a potential Award that will be allocated to an
Investment Fund Award and, if applicable, to an Invesco Stock Award (in one
percent (1%)




9

--------------------------------------------------------------------------------

Exhibit 10.2


increments); provided, however, that the Committee may require that specified
minimum percentages of the amount be allocated to an Investment Fund Award or an
Invesco Stock Award; and
(ii)    the Investment Choices in which the Participant’s Investment Fund Award
will be deemed invested (in one percent (1%) increments), if applicable.
An Eligible Individual’s election under this Section 5(b) shall be irrevocable
and non-amendable, except as specifically provided by the Committee. If an
Eligible Individual who is permitted to allocate a potential Award between an
Investment Fund Award and an Invesco Stock Award fails to make such allocation
in a timely manner, the entire amount will be allocated solely to an Invesco
Stock Award, unless the Committee specifies that the amount will be allocated in
a different manner.
An Investment Fund Award shall be administered in accordance with and subject to
the terms and conditions of this Plan and the applicable Investment Fund
Agreement. An Invesco Stock Award shall be administered in accordance with and
subject to the GEIP and the applicable stock award agreement.
6.    Investment Fund Awards
(a)    Grant of Investment Fund Awards and Credits to Investment Funds Accounts.
Upon a Participant’s acceptance of the terms and conditions of the Plan and an
Investment Fund Agreement, an Investment Fund Award shall be effective as of the
Grant Date determined by the Committee, and the Participant’s Investment Funds
Account shall be credited with the Investment Fund Award as of the Grant Date.


(b)    Investment Choice Allocation. Amounts credited to a Participant’s
Investment Funds Account shall be deemed invested in one percent (1%) increments
in one or more of the Investment Choices made available under the Plan. Except
as otherwise permitted by the Committee in its sole discretion, a Participant
may not amend, alter or otherwise reallocate the Investment Choices designated
by a Participant pursuant to Section 5(b).


(c)    Investment and Valuation of Investment Funds Account. Any portion of an
Investment Fund Award allocated to an Investment Choice shall be denominated in
shares or units of such investment by dividing the applicable cash amount by the
Fair Market Value of a share or unit in the applicable Investment Choice as of
the Grant Date, and if required for record keeping purposes or otherwise
applicable, rounding down to the nearest whole number of such shares or units.
Unless otherwise determined by the Committee, as of the time of any payment of a
cash dividend with respect to shares or units of an Investment Choice deemed
held in a Participant’s Investment Fund Account, the number of shares or units
deemed held shall be adjusted by crediting a number of shares or units equal to
(i) the cash amount of the aggregate dividends that would be payable on the
number of shares or units of the underlying Investment Choice deemed held
immediately before the record date for the dividend, divided by (ii) the Fair
Market Value of the shares or units of such Investment Choice on the date the
dividend is paid. As of any Valuation Date, the Participant’s interest in each
such investment shall be valued by multiplying the Fair Market Value of the
Investment Choice as of such date by the number of shares or units deemed held
in the underlying Investment Choice as of such date.




10

--------------------------------------------------------------------------------

Exhibit 10.2


All allocations to an Investment Choice deemed credited to a Participant’s
Investment Funds Account shall be wholly notional and shall be used solely to
determine the amount payable to a Participant pursuant to Section 6(g). Neither
the Company nor the Committee shall have any obligation to purchase shares or
units in any Investment Choice unless and until payment is made to a Participant
in shares or units of an Investment Choice.
(d)    Committee Discretion. The Committee shall have the sole discretion to
determine the Investment Choices available to each Participant and may change,
limit or eliminate an Investment Choice provided hereunder from time to time. If
any Investment Choice ceases to be available under the Plan, the Committee shall
have the authority to credit to any or all other then-available Investment
Choices all amounts previously allocated to the terminated Investment Choice
(along with deemed earnings, gains and losses and dividends relating thereto).


(e)    Investment Agreements. Unless otherwise determined by the Committee,
amounts allocated to a Participant’s Investment Funds Account shall be subject
to the terms and conditions provided in the Investment Fund Agreement in the
form set forth and approved by the Committee from time to time.


(f)    Vesting and Payment. The Committee shall, prior to or at the time of
grant, condition the vesting and payment of amounts credited to a Participant’s
Investment Funds Account in respect of an Investment Fund Award upon (i) the
continued service of the Participant, (ii) the attainment of Performance Goals
or (iii) the attainment of Performance Goals and the continued service of the
Participant. The conditions for vesting and the other provisions of an
Investment Fund Award (including, without limitation, any applicable Performance
Goals) need not be the same with respect to each Participant.


(g)    Payments. Except as otherwise provided in an Investment Fund Agreement,
vested amounts from a Participant’s Investment Funds Account shall be paid by
either the Company or the Affiliate that employs the Participant in a lump-sum
cash payment at the time specified in the Investment Fund Agreement in an amount
equal to the Fair Market Value of such vested portion on the Payment Date, or if
the Payment Date is not a Valuation Date, the most recent preceding Valuation
Date. Notwithstanding the foregoing, the Committee may provide in the Investment
Fund Agreement that all or a portion of a Participant’s Investment Funds Account
may be paid in the form of Investment Choice shares under such circumstances as
the Committee shall determine in its sole discretion.


7.    Invesco Stock Awards
(a)    Invesco Stock Awards. Any amount of an Award allocated to Invesco Stock
Awards pursuant to Section 5 shall be awarded in the form of restricted stock or
restricted stock units, as determined by the Committee, under the GEIP. The
number of Shares of restricted stock or restricted stock units granted pursuant
to an Invesco Stock Award shall be determined by (i) dividing the amount
allocated to the Invesco Stock Award by the Fair Market Value of the Shares on
the Grant Date, and (ii) rounding down to the nearest whole number. All terms of
an Invesco Stock Award, including vesting, time of payment, and the form of the
grant or award agreement, shall be determined under or in accordance with the
GEIP. For the avoidance of doubt, any allocations to an Invesco Stock Award
shall be administered separately pursuant to the GEIP and




11

--------------------------------------------------------------------------------

Exhibit 10.2


a Participant’s Investment Funds Account shall be adjusted accordingly to
reflect only allocations made to an Investment Choice.
(b)    Source of Shares. Invesco Stock Awards shall be issued under the GEIP by
the Committee acting in its capacity as the Committee under the GEIP, subject to
all of the terms and conditions of the GEIP and any applicable award agreement.
This Plan does not constitute a separate source of Shares for the grant of the
Invesco Stock Awards described herein.


8.    Change in Control Provisions
The provisions of this Section 8 shall apply in the case of a Change in Control,
unless otherwise provided in the applicable Investment Fund Agreement or any
other provision of the Plan.
(a)    Investment Fund Awards Not Assumed, Etc. in Connection with Change of
Control. Upon the occurrence of a transaction that constitutes a Change in
Control, if any Investment Fund Award is not assumed, converted or otherwise
equitably converted or substituted in a manner approved by the Committee, then
such Investment Fund Award shall upon the Change in Control become fully vested
and be paid or distributed, as applicable, as soon as administratively feasible.
(b)    Investment Fund Awards Assumed, Etc. in Connection with Change of
Control. Upon the occurrence of a transaction that constitutes a Change in
Control, with respect to any Investment Fund Award that is assumed, converted or
otherwise equitably converted or substituted in a manner approved by the
Committee, then, in the event of a Participant’s Termination of Service during
the 24 month period following such Change in Control, (x) by the Company other
than for Cause or unsatisfactory performance, or (y) by the Participant for Good
Reason each outstanding Investment Fund Award shall become fully vested and
shall be paid or distributed, as applicable, as soon as administratively
feasible.
(b)    Other Corporate Events. In the case of a Corporate Event, the Committee
or the Board may make such adjustments to any Investment Fund Award as the
Committee or Board shall deem appropriate, which may include, without
limitation, (i) the cancellation of outstanding Investment Fund Awards in
exchange for the payment of cash, securities or other property or a combination
thereof having an aggregate value equal to the value of such Investment Fund
Awards, as determined by the Committee or the Board in its sole discretion, and
(ii) the substitution of securities or other property (including, without
limitation, cash or other securities of the Company and securities of entities
other than the Company) for any Investment Choice shares or units subject to
outstanding Investment Fund Awards. In the event of any separation, spinoff,
Disaffiliation or other similar event, the Committee or the Board may arrange
for the assumption of Investment Fund Awards or the replacement of Investment
Fund Awards with new awards based on securities or other property (including,
without limitation, other securities of the Company and securities of entities
other than the Company), by the affected Affiliate, or business segment or by
the entity that controls such Affiliate, or business segment following such
event (as well as any corresponding adjustments to Investment Fund Awards that
remain based upon Company securities other than Shares).
(c)    Section 409A. Notwithstanding the foregoing, (i) if any Investment Fund
Award to a Participant who is subject to U.S. income tax is considered a
“nonqualified deferred




12

--------------------------------------------------------------------------------

Exhibit 10.2


compensation plan” within the meaning of section 409A of the Code, this Section
8 shall apply to such Investment Fund Award only to the extent that its
application would not result in the imposition of any tax or interest or the
inclusion of any amount in income under section 409A of the Code, and (ii) for
any Investment Fund Award that is not considered a “nonqualified deferred
compensation plan” within the meaning of section 409A of the Code, any
adjustments under Section 8(b) shall be made in such a manner as to ensure that
after such adjustment, the Investment Fund Award either (A) continues not to be
subject to section 409A of the Code or (B) complies with the requirements of
section 409A of the Code; and (iii) in any event, neither the Committee nor the
Board shall have the authority to make any adjustments pursuant to Section 8(b)
to the extent the existence of such authority would cause an Investment Fund
Award that is not intended to be subject to section 409A of the Code at the
Grant Date to be subject thereto.
9.    Section 409A
(a)    General Compliance. It is the intention of the Company that each Award
made or granted under the Plan shall either be exempt from or comply in all
respects with the requirements of section 409A of the Code to avoid the
imposition of any tax or interest or the inclusion of any amount in income
thereunder, and the terms of each such Award shall be interpreted, administered
and deemed amended, if applicable, in a manner consistent with this intention.
Notwithstanding the foregoing, neither the Company or any of its Affiliates, nor
the Committee or any of its members, will be liable for any taxes, penalties or
interest imposed on any Eligible Individual, Participant, Beneficiary or other
person with respect to any amounts paid or payable (whether in cash or property)
under any Award, including any taxes, penalties or interest imposed under or as
a result of section 409A of the Code.
(b)    Specified Employees. Notwithstanding any other provision of the Plan, any
Investment Fund Award or Investment Fund Agreement to the contrary, with respect
to any Investment Fund Award that constitutes a “nonqualified deferred
compensation plan” within the meaning of section 409A of the Code, any payments
(whether in cash or other property) to be made with respect to the Investment
Fund Award upon the Participant’s Termination of Service that would otherwise be
paid within six (6) months after the Participant’s Termination of Service shall
be accumulated (without interest, to the extent applicable) and paid on the
first day of the seventh month following the Participant’s Termination of
Service if the Participant is a “specified employee” within the meaning of
section 409A of the Code (as determined in accordance with the uniform policy
adopted by the Committee with respect to all of the arrangements subject to
section 409A of the Code maintained by the Company and its Affiliates).
10.    Amendment and Discontinuance
(a)    Amendment and Discontinuance of the Plan. The Board or the Committee may
amend, alter or discontinue the Plan, but no amendment, alteration or
discontinuation shall be made which would materially impair the rights of a
Participant with respect to a previously granted Award without such
Participant’s consent, except such an amendment made to comply with applicable
law or Applicable Exchange rule or to prevent adverse tax or accounting
consequences to the Company or Participants. Notwithstanding the foregoing, no
such amendment shall be made without the approval of the Company’s Shareholders
to the extent such approval is required by applicable law or Applicable Exchange
rule.




13

--------------------------------------------------------------------------------

Exhibit 10.2


(b)    Amendment of Investment Fund Awards. The Committee may unilaterally amend
the terms of any Investment Fund Award theretofore granted or any related
Investment Fund Agreement, but no such amendment shall materially impair the
rights of any Participant with respect to such Investment Fund Award without the
Participant’s consent, except such an amendment made to cause the Plan or such
Investment Fund Award to comply with applicable law or an Applicable Exchange
rule, to prevent adverse tax or accounting consequences for the Participant or
the Company or any of its Affiliates or in accordance with Section 4(f).    


11.    Unfunded Status of Plan
It is currently intended that the Plan constitute an “unfunded” plan. The
Committee may authorize the creation of trusts or other arrangements to meet the
obligations created under the Plan to make payments; provided, however, that
unless the Committee otherwise determines, the existence of such trusts or other
arrangements is consistent with the “unfunded” status of the Plan.
12.    General Provisions
(a)    Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Company or any Affiliate from adopting other or additional
compensation arrangements for its employees.
(b)    No Contract of Employment. Neither the Plan nor any Award shall
constitute a contract of employment, and neither the adoption of the Plan nor
the making or granting of any Award shall confer upon any employee any right to
continued employment. Neither the Plan nor any Award shall interfere in any way
with the right of the Company or any Affiliate to terminate the employment of
any employee at any time.
(c)    Required Taxes. No later than the date as of which an amount first
becomes includible in the gross income of a Participant for U.S. federal, state,
local or foreign income or employment or other tax purposes with respect to any
Award under the Plan, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any U.S.
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount, unless otherwise determined by the
Committee. The obligations of the Company under the Plan shall be conditional on
such payment or arrangements, and the Company and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Participant. The Committee may establish such
procedures as it deems appropriate for this purpose. Regardless of any
arrangements made by the Company, any Affiliate or the Committee with respect to
the withholding or other payment of any U.S. federal, state, local or foreign
taxes of any kind, the liability for all such taxes legally due from a
Participant remains the responsibility of the Participant. By accepting an
Award, a Participant consents to the methods of tax withholding established by
the Committee or otherwise made or arranged by the Company.
(d)    Rights of a Beneficiary. Any amounts payable and any rights exercisable
under an Award after a Participant’s death shall be paid to and exercised by the
Participant’s Beneficiary,




14

--------------------------------------------------------------------------------

Exhibit 10.2


except to the extent prohibited by applicable law, Applicable Exchange rule or
the terms of an applicable Investment Fund Agreement.
(e)    Governing Law and Interpretation. The Plan and Awards made and actions
taken thereunder shall be governed by and construed in accordance with the laws
of the State of Georgia, without reference to principles of conflict of laws.
The captions of the Plan are not part of the provisions hereof and shall have no
force or effect.
(f)    Non-Transferability. Awards cannot be sold, assigned, transferred,
pledged or otherwise encumbered other than by will or the laws of descent and
distribution, except as provided in Section 12(d).
(g)    Foreign Employees and Foreign Law Considerations. The Committee may make
Awards to Eligible Individuals who are foreign nationals, who are employed
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Company to be subject to) tax, legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions different
from those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to foster and promote achievement of the purposes of the
Plan. Notwithstanding any other provision of the Plan, Awards to Participants
who are employed and/or otherwise subject to the laws of a jurisdiction outside
of the United States shall be subject to such terms and conditions as the
Committee shall establish and set forth in an applicable Investment Fund
Agreement, including any addendum thereto.
(h)    Use of English Language. The Plan, each Award or Investment Fund
Agreement or, in the case of an Invesco Stock Award, an award agreement issued
pursuant to the GEIP, and all other documents, notices and legal proceedings
entered into, given or instituted pursuant to an Award shall be written in
English, unless otherwise determined by the Committee. If a Participant receives
a copy of the Plan, an Award or Investment Fund Agreement or, in the case of an
Invesco Stock Award, an award agreement issued pursuant to the GEIP, or any
other document related to an Award under the Plan that is translated into a
language other than English, and if the meaning of the translated version is
different from the English version, the English version shall control.
(i)    Recovery of Amounts Paid. All Awards granted under the Plan shall be
subject to any policy established by the Committee under which the Company may
recover from current and former Participants any amounts paid, Investment Choice
shares issued under an Award, and any proceeds therefrom. The Committee may
apply such policy to Awards granted before the policy is adopted to the extent
required by applicable law or Applicable Exchange rule or as otherwise provided
by such policy.
(j)    Notices. A notice or other communication to the Committee shall be valid
only if given in the form and to the location specified by the Committee.


As adopted January 30, 2018






15

--------------------------------------------------------------------------------

Exhibit 10.2


APPENDIX A
                Notwithstanding any other provision of the Plan or any Award or
Investment Fund Agreement, any Awards that are regulated by the laws of a
jurisdiction outside of the United States shall be subject to the terms and
conditions of this Appendix A, as applicable, and any other terms and conditions
established by the Committee and set forth in a Participant’s Award or
Investment Fund Agreement, or, in the case of an Invesco Stock Award, an award
agreement issued pursuant to the GEIP, including any addendum thereto, which may
negate the provisions of Appendix A if so specifically provided therein.
                The Committee reserves the right to impose other requirements on
any Award, any amounts or other property acquired pursuant to an Award and any
Participant’s participation in the Plan to the extent the Committee determines,
in its sole discretion, that such other requirements are necessary or advisable
in order to comply with local law or to facilitate the administration of the
Plan.  Such requirements may include (but are not limited to) requiring a
Participant to sign any agreements or undertakings that may be necessary to
accomplish the foregoing.








16

--------------------------------------------------------------------------------

Exhibit 10.2


EUROPEAN UNION


Compliance with Age Discrimination Rules.
If a Participant is a local national of and employed in a country that is a
member of the European Union, the grant of any Award and the terms and
conditions governing each such Award are intended to comply with the age
discrimination provisions of the EU Equal Treatment Framework Directive, as
implemented into local law (the “Age Discrimination Rules”). To the extent a
court or tribunal of competent jurisdiction determines that any provision of an
Award is invalid or unenforceable, in whole or in part, under the Age
Discrimination Rules, the Committee shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.




17

--------------------------------------------------------------------------------

Exhibit 10.2




Employee information supplements
The supplements on the following pages describe some of the tax and other laws
that may apply to certain Awards to individuals who are not citizens or lawful
permanent residents of the U.S. If you are a citizen or lawful permanent
resident of the U.S. and you work in another country, the information provided
in these supplements may not apply to you. You should rely upon your own tax
advisor for advice about your particular circumstances and transactions.






18